IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2545 Disciplinary Docket No. 3
                                          :
CHRISTIE-LYNN NICHOLSON                   :   Board File C1-18-865
                                          :
                                          :   (Supreme Court of New Jersey, D-180
                                          :   September Term 2017)
                                          :
                                          :   Attorney Registration No. 84996
                                          :
                                          :   (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 4th day of January, 2019, having failed to respond to a Notice and

Order directing her to provide reasons against the imposition of reciprocal discipline,

Christie-Lynn Nicholson is disbarred from the practice of law in the Commonwealth of

Pennsylvania. She shall comply with all the provisions of Pa.R.D.E. 217.